 
 
I 
111th CONGRESS 1st Session 
H. R. 893 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2009 
Mr. Nadler of New York (for himself, Mr. Delahunt, Mr. Conyers, Mr. Bishop of Georgia, Mr. Bishop of New York, Mr. Blumenauer, Mr. Boucher, Mrs. Capps, Mr. Capuano, Mr. Clay, Ms. DeLauro, Mr. Doggett, Mr. Fattah, Mr. Filner, Mr. Hinchey, Mr. Hodes, Mr. Holt, Mr. Honda, Ms. McCollum, Mr. McGovern, Mr. Moran of Virginia, Ms. Norton, Mr. Pastor of Arizona, Mr. Paul, Mr. Rangel, Mr. Rothman of New Jersey, Mr. Scott of Virginia, Ms. Shea-Porter, Mr. Sherman, Mrs. Tauscher, Mr. Van Hollen, Mr. Welch, Mr. Wexler, and Mr. Wu) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To modify certain provisions of law relating to torture. 
 
 
1.Short titleThis Act may be cited as the American Anti-Torture Act of 2009. 
2.Uniform standards for interrogation techniques applicable to individuals under control or custody of the united states governmentSection 1002 of the Detainee Treatment Act of 2005 (title X of Public Law 109–148; 10 U.S.C. 801 note; 119 Stat. 2739) and section 1402 of the Detainee Treatment Act of 2005 (title XIV of Public Law 109–163; 10 U.S.C. 801 note; 119 Stat. 3475) are amended to read as follows: 
 
(a)In GeneralNo person in the custody or under the effective control of the United States shall be subject to any treatment or technique of interrogation not authorized by and listed in the United States Army Field Manual on Human Intelligence Collector Operations. 
(b)ApplicabilitySubsection (a) shall not apply with respect to any person in the custody or under the effective control of the United States pursuant to a criminal law or immigration law of the United States. 
(c)ConstructionNothing in this section shall be construed to affect the rights under the United States Constitution of any person in the custody or under the physical jurisdiction of the United States.. 
 
